11-189-cv
            Pietrangelo v. Alvas Corp.


                                     UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.



 1               At a stated term of the United States Court of Appeals
 2          for the Second Circuit, held at the Daniel Patrick Moynihan
 3          United States Courthouse, 500 Pearl Street, in the City of
 4          New York, on the 9th day of July, two thousand twelve.
 5
 6          PRESENT:
 7                   RICHARD C. WESLEY,
 8                   SUSAN L. CARNEY,
 9                            Circuit Judges,
10                   ROSLYNN R. MAUSKOPF,
11                            District Judge.*
12          __________________________________________
13
14          JAMES E. PIETRANGELO, II,
15
16                         Plaintiff-Appellant,
17
18                                 v.                                           11-189-cv
19
20          ALVAS CORPORATION, DBA PINE STREET DELI,
21          GEORGE ALVANOS, CHRISTINE ALVANOS, EVAN
22          ALVANOS, JOHN DOE, CITY OF BURLINGTON,
23          EMMETT B. HELRICH, in his personal and
24          official capacities, WADE LABRECQUE, in
25          his personal and official capacities,
26          WILLIAM SORRELL, in his official capacity,
27
                     Defendants-Appellees.**
            __________________________________________

                    *
                   The Honorable Roslynn R. Mauskopf, of the United States
            District Court for the Eastern District of New York, sitting by
            designation.
                    **
                  The Clerk of Court is respectfully instructed to amend the
            caption as set forth above.
 1   FOR PLAINTIFF-APPELLANT:      James E. Pietrangelo, II,
 2                                 pro se, Avon, OH.
 3
 4   FOR DEFENDANTS-APPELLEES
 5   Alvas Corporation, DBA
 6   Pine Street Deli, George
 7   Alvanos, Christine Alvanos,
 8   Evan Alvanos:               Robin Ober Cooley, Pierson
 9                               Wadhams Quinn Yates & Coffrin,
10                               Burlington, VT.
11
12   FOR DEFENDANTS-APPELLEES
13   City of Burlington,
14   Emmett B. Helrich, Wade
15   Labrecque:                    Pietro J. Lynn, Lynn, Lynn &
16                                 Blackman, P.C., Burlington, VT.
17
18   FOR DEFENDANT-APPELLEE
19   William H. Sorrell:           David R.   Groff, Assistant
20                                 Attorney   General, for William H.
21                                 Sorrell,   Attorney General of the
22                                 State of   Vermont, Montpelier,
23                                 VT.
24
25        Appeal from a judgment of the United States District
26   Court for the District of Vermont (Reiss, J.).
27
28        UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,

29   AND DECREED that the judgment of the district court is

30   AFFIRMED.

31        Appellant James E. Pietrangelo, II, proceeding pro se,1

32   appeals from the district court’s judgment (1) denying his


          1
           We note, as the district court recognized, that Pietrangelo
     is an attorney with substantial litigation experience. Thus he
     “cannot claim the special consideration which the courts
     customarily grant to pro se parties.” Holtz v. Rockefeller &
     Co., 258 F.3d 62, 82 n.4 (2d Cir. 2001) (internal quotation marks
     omitted).

                                    2
 1   motion to remand to state court his action raising claims

 2   under 42 U.S.C. § 1983 and state law;2 (2) denying his

 3   motions to compel discovery and for leave to conduct

 4   additional discovery; (3) granting Defendants’ summary

 5   judgment motions; and (4) denying his motion for

 6   reconsideration of a decision granting summary judgment to

 7   certain defendants.    We assume the parties’ familiarity with

 8   the underlying facts and the procedural history of the case.

 9   I.   Discovery Rulings

10        We review a district court’s discovery rulings for

11   abuse of discretion, bearing in mind that a “district court

12   has broad discretion to manage pre-trial discovery.”      Wood

13   v. F.B.I., 432 F.3d 78, 84 (2d Cir. 2005).     For

14   substantially the same reasons as those stated in its

15   decisions, the district court did not abuse its discretion

16   in denying Pietrangelo’s motions to compel and for leave to

17   conduct further discovery in opposition to the renewed

18   summary judgment motion filed by the Alvas Corporation,

19   George Alvanos, Christine Alvanos, and Evan Alvanos (the

20   “Alvas Defendants”).     Given the broad and burdensome nature

          2
           We address this issue in a separate per curiam opinion in
     which we conclude that the district court did not err in denying
     the motion to remand to state court because Defendants’ notice of
     removal and consent to removal were timely under 28 U.S.C.
     § 1446(b).
                                     3
 1   of the request at issue—that the Alvas Defendants identify

 2   and provide the contact information of every male who had

 3   been their friend, acquaintance, employee, servant, family

 4   member, or agent over an 18-month period—the district court

 5   acted well within its discretion in determining that

 6   compelling the disclosure of this information was not a

 7   reasonable means of discovering the identity of the John Doe

 8   who allegedly assaulted Pietrangelo.

 9   II. Summary Judgment Motions

10       We review an order granting summary judgment de novo

11   and ask whether the district court properly concluded that

12   there were no genuine issues of material fact and that the

13   moving party was entitled to judgment as a matter of law.

14   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d

15   Cir. 2003).   “In determining whether there are genuine

16   issues of material fact, we are required to resolve all

17   ambiguities and draw all permissible factual inferences in

18   favor of the party against whom summary judgment is sought.”

19   Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)

20   (internal quotation marks omitted).    However, “conclusory

21   statements or mere allegations [are] not sufficient to

22   defeat a summary judgment motion.”     Davis v. New York, 316

23   F.3d 93, 100 (2d Cir. 2002).

                                    4
 1       Having conducted an independent review of the record in

 2   light of these principles, we affirm the district court’s

 3   grant of summary judgment in favor of Defendants for

 4   substantially the same reasons stated by the district court

 5   in its decisions.        Pietrangelo’s Fourth Amendment seizure

 6   claim is without merit.        A “seizure” occurs where, “in view

 7   of all of the circumstances surrounding the incident, a

 8   reasonable person would have believed that he was not free

 9   to leave.”     United States v. Mendenhall, 446 U.S. 544, 554

10   (1980).     Factors suggestive of seizure include “the

11   threatening presence of several officers, the display of a

12   weapon by an officer, some physical touching of the person

13   of the citizen, or the use of language or tone of voice

14   indicating that compliance with the officer’s request might

15   be compelled.”     Id.     Pietrangelo asserted only that, after

16   the officers responded to Pietrangelo’s call, Officer

17   Helrich “ordered and required” him to stand on a strip of

18   grass next to the sidewalk and answer questions.        Like the

19   district court, we conclude that this bare assertion is

20   wholly inadequate to defeat Defendants’ motion for summary

21   judgment.

22


                                        5
 1       With regard to his First Amendment claim, the cases on

 2   which Pietrangelo relies in his brief are inapposite, as

 3   they involve outright restrictions on speech, rather than

 4   the “time, place, or manner” restrictions at issue here.     To

 5   be sure, Pietrangelo made an affirmation suggesting that his

 6   speech was, in fact, restricted, stating that Officer

 7   Helrich “considerably reduced the effectiveness of [his]

 8   picketing,” when Helrich allegedly directed him to picket on

 9   a strip of grass adjacent to the sidewalk rather than on the

10   sidewalk itself.   See Appellant’s Br. 44.   However, this

11   allegation is blatantly contradicted by the photographs of

12   the area attached to the summary judgment motion filed by

13   the City of Burlington, Officer Helrich, and Officer Wade

14   Labrecque (the “City Defendants”), which reveal that the

15   strip of grass is virtually identical to the sidewalk in all

16   relevant respects, including visibility to pedestrians and

17   vehicles.   See Scott v. Harris, 550 U.S. 372, 379-80 (2007).

18       Finally, with respect to the summary judgment motion

19   filed by the Alvas Defendants, as the district court found,

20   the sparse evidence offered by Pietrangelo that was arguably

21   probative of a connection between John Doe and the Alvas

22   Defendants was both unduly speculative and of questionable

23   legal relevance.   We have considered Pietrangelo’s remaining

                                   6
 1   challenges to all of the district court’s summary judgment

 2   decisions, including the grant of summary judgment in favor

 3   of Vermont Attorney General William Sorrell, and find them

 4   to be without merit.

 5   III.       Motion for Reconsideration

 6          We generally review the denial of a motion for

 7   reconsideration for abuse of discretion.    L-7 Designs, Inc.

 8   v. Old Navy, LLC, 647 F.3d 419, 435 (2d Cir. 2011).     The

 9   district court did not abuse its discretion in denying

10   Pietrangelo’s motion for reconsideration based on his

11   argument that the court denied him a meaningful opportunity

12   to oppose the City Defendants’ summary judgment motion.       The

13   district court correctly concluded that Pietrangelo had not

14   acted in accordance with a reasonable interpretation of

15   accepted legal standards in declining to respond to the City

16   Defendants’ motion based on his belief that doing so would

17   waive his right to seek remand, especially where his motion

18   to remand was pending.

19           We have considered Pietrangelo’s remaining arguments

20   pertaining to the issues addressed in this Order and find

21   them to be without merit.    For the foregoing reasons, and

22   the reasons set forth in the per curiam opinion accompanying


                                    7
1   this Order, the judgment of the district court is hereby

2   AFFIRMED.

3
4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk

6




                                 8